Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 09, 2017

The Court of Appeals hereby passes the following order:

A17A0808. BOBBIE VAUGHN v. WELLS FARGO BANK, N. A.

      We granted this application for interlocutory appeal to consider the trial court’s
orders compelling arbitration and denying in part appellant Bobbie Vaughn’s motion
for reconsideration. After further consideration, including Vaughn’s arguments in
support of her appeal, we now dismiss the appeal as improvidently granted.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         08/09/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.